UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4551



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JONATHAN LEE SHULL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00018)


Submitted: June 20, 2007                      Decided:   July 12, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredilyn Sison, Assistant Federal Defender, Asheville, North
Carolina, for Appellant.   Gretchen C.F. Shappert, United States
Attorney, Charlotte, North Carolina; Don D. Gast, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan Lee Shull pled guilty to two bank robberies in

North Carolina and one in Tennessee.        He was sentenced to 240

months for each North Carolina robbery and 293 months for the

Tennessee robbery.     The sentences ran concurrently.     We previously

vacated the sentences and remanded for resentencing light of United

States v. Booker, 543 U.S. 220 (2005). Following resentencing, the

district court imposed the identical sentences. Shull now appeals,

contending that the district court erred when it increased his

offense level by six points for possession of a firearm during the

Tennessee robbery.     Finding no error, we affirm.

          At   resentencing,     the   district    court   found   by   a

preponderance of the evidence presented at the sentencing hearing

that Shull had displayed and pointed a pistol at a bank teller.

Accordingly, he had “otherwise used” a firearm during the Tennessee

robbery, warranting the six-level enhancement. See U.S. Sentencing

Guidelines Manual § 2B3.1(b)(2)(B) (2003).        It is established that

the district court’s use of the preponderance of the evidence

standard while applying the guidelines as advisory does not violate

the Sixth Amendment.    United States v. Morris, 429 F.3d 65, 72 (4th

Cir. 2005).

          Shull’s sentence falls within the applicable statutory

maximum and the properly calculated advisory guideline range.

Further, the district court considered the factors set forth at 18


                                 - 2 -
U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) when imposing sentence.

We conclude that the sentence is reasonable.   See United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 121 S. Ct. 2309

(2006); United States v. Hughes, 410 F.3d 540, 546 (4th Cir. 2005).

We accordingly affirm.*   We dispense with oral argument because the

facts and legal arguments are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                           AFFIRMED




     *
      Because the sentence is not above the advisory guideline
range but was instead correctly determined, we reject Shull’s claim
that the sentence is unreasonable because the district court did
not state how a sentence above the advisory range serves the
purposes of 18 U.S.C.A. § 3553(a).

                                - 3 -